Action to recover damages for alleged actionable negligence.
Plaintiff alleged and offered evidence tending to show that on 3 December, 1936, he purchased a bottle of coca-cola from the Dixie Stores in Valdese, North Carolina, which contained chips of glass; that he inadvertently swallowed the glass and suffered injury therefrom; that the bottle of coca-cola was manufactured in and sold by the plant of the defendant in Hickory, and that about the same time in other bottles of coca-cola manufactured in and sold by the said plant of the defendant for human consumption there were found by other purchasers deleterious and foreign substances.
Defendant denied negligence and pleaded in defense and offered evidence tending to show that its plant in Hickory is equipped with machinery and appliances such as are modern, approved and in general use for washing and sterilizing bottles and bottling of coca-cola, and that in the bottling of coca-cola it had exercised reasonable care and prudence to free the product from deleterious and foreign substances.
The jury answered the issues against the defendant.
From judgment on verdict defendant appealed to the Supreme Court and assigned error.
A careful consideration of the case on appeal fails to disclose error. The case was properly submitted to the jury and appears to have been tried in full compliance with settled rules of law in this State governing such cases. Enloe v. Bottling Co., 208 N.C. 305, 180 S.E. 582, and cases therein cited. Blackwell v. Bottling Co., 211 N.C. 729.
We find
No error. *Page 389